Title: Abigail Adams to Thomas Boylston Adams, 30 November 1794
From: Adams, Abigail
To: Adams, Thomas Boylston


          
            my dear Thomas.
            Quincy Novbr 30th 1794
          
          Well my Dear Son, how did the watery world agree with you? I hope it was propitious to your passage, and that thirty or 40 days, at

furthest Landed you safe in a Country, for which I have ever Since my residence in it, entertaind a fondness and partiality.
          As you are a New Traveller I expect from your pen; many judicious observations, but what will be most valuable to me, will be the News of your safe arrival, your Health and happiness.
          There have been some Changes in the political World since you left us. Insurgency and Jacobinism droop their Heads. the Democratick Clubs sink into insignificance, or to keep themselves from total contempt come forward and approve the measures persued by Government, especially in the suppression of the late Rebellion, that under that cloak they may not be considerd as the Authors of it. The destruction of Robertspears whom they considerd as the great Champion for Liberty and equality, and the odium cast upon his Memory; has had no small share in depressing the Enemies of Government; There is at present a prospect of more quiet amongst ourselves than the last year afforded
          Congress have been in session ever Since the 1 Monday of this Month, but have not been able to make a senate till the 19th I will inclose to you the Presidents Speach if I can obtain it. Genett has really, and truly married Cornelia Clinton, tis reported for political purposes—against the Govenours consent. he thinks I presume that it would injure his Election. I wish him joy with a connection which is held in ——— by every honest mind.
          Charity Smith married to mr shaw Brother to the late Consul. Your Friend and Cousin William Cranch gone to the City of washington there to reside, and transact buisness for mr Greenleaf—
          I would not damp the begining of my Letter, by informing you of the suden death of your uncle Shaw— on the Night of the 9th of Sep’br having preachd through the whole day and not having made any complaint, he went well to bed. when your Aunt wakd in the morning, she spoke to him. he did not answer she tried to rouse him, but tho he Breathd, he was past recovery, nor would he Blead when a vein was opend. the shock was dreadfull to us all, to her feeble constitution more than I thought she could Sustain, but her fortitude, her truly Christian Deportment exhibited itself in its full lusture, and she conducted herself with that firmness and dignity which did honour to herself to her Family, and to that Being who saw fit to call her to such a trial.
          The people Buried him and put the Family into mourning—and she is to remain in the House untill an other Minister Setles. Her

circumstances are difficult, tho mr shaw was not in Debt, yet the poor sallery of a Minister can barely give him a living. Her Friends will enable her to carry her Son through Colledge. I know both you and your Brother will sincerly sympathize with her.
          I begin to hope soon to hear from you. Louissa desires to be kindly Rememberd so do all your Quincy Friends—and Polly requests me to give information for her that Ten long weeks she has been constant, and as a proof asks me to inclose a Letter.
          adieu Heaven preserve the Lives and Health of both my dear sons and grant me the happiness of seeing them again in their Native Land Your ever affectionate Mother
          
            A Adams
          
        